RYDER, Judge.
Alfred Lamar Greer was tried by a jury and found guilty of burglary, aggravated assault, possession of a short-barreled shotgun and manslaughter. We affirm the convictions and the sentences imposed thereon.
The record contains a document entitled “judgment” which correctly indicates that Mr. Greer was found not guilty of the *1030charge of shooting into a building. Yet, the same document also finds Mr. Greer guilty of the same offense. This “judgment” is rendered meaningless, however, because the printed judgment listing all of Mr. Greer's convictions does not include the shooting into a building count. Still, the printed form contains a scrivener’s error, obvious to all but a cursory reviewer, in that it indicates that Mr. Greer entered a plea of guilty to the crimes when, in fact, he was tried and found guilty of the crimes.
The convictions and sentences are affirmed, but the case is remanded for correction of the scrivener’s error.
SCHEB, A.C.J., and PATTERSON, J., concur.